Case 2:18-cv-02596-JPM-tmp Document 62 Filed 03/29/19 Page 1 of 4                        PageID 188




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION

In the Matter of the Complaint of
Wepfer Marine, Inc., as Owner Pro Hac Vice
of the M/V RICKY ROBINSON,
Official No. 572484, for Exoneration from or
Limitation of Liability.
                                                                                     No. 18-cv-2596


                              RULE 16(b) SCHEDULING ORDER

       This admiralty action arises out of the sinking of the M/V Ricky Robinson on December

8, 2017. (ECF No. 1, ¶ 7.). Two crewmen Keith Pigram and Anqavius Jamison died as a result

of the sinking. (Id.) In case 18-2596 the vessel’s owner, Wepfer Marine, Inc. (“Wepfer”) seeks

to limit its liability for claims arising out of the sinking, pursuant to 46 U.S.C. § 30501 et seq.

(Id., ¶ 1.) In case 18-2004 Plaintiff Gibson alleges Wepfer Marine, Inc.’s negligent maintenance,

inspection, and training of the crew resulted in her husband, Kieth Pigram’s death. (18-2004

Complaint, ECF No. 1 at ¶¶ 11-13.) The related 18-2004 personal injury case is stayed pending

resolution of issues of limited liability in the 18-2596 case. The dates listed in this scheduling

order are specific to 18-2596. A separate scheduling conference will be held for the related 18-

2004 case when the stay is lifted.


       I.       Pursuant to Rule 16(b) a scheduling conference was held in this case on March

14, 2019. Present for the conference were:

       Frank J. Dantone
       Attorney for Wepfer Marine, Inc.

       Lee J. Bloomfield
       Attorneys for Ronnita Harris,
       Administratrix of the Estate of Keith Pigram



                                                  1
Case 2:18-cv-02596-JPM-tmp Document 62 Filed 03/29/19 Page 2 of 4                      PageID 189



        Russell B. Jordan
        Attorneys for Lakeesha Agnew

        Ronald W. Kim
        Michael A. Katzman
        Attorneys for Natasha Gibson

        Murray B. Wells
        Aaron A. Neglia
        Attorneys for Hannah Bleavins,
        Representative for Estate of Anqavius Jamison

        II.      Pursuant to Rule 26(f), the parties reported that supplemental disclosures, as

required by Rule 26(a)(1) will be made by the plaintiff(s) by April 1, 2019, and by the claimants

by April 15, 2019.



        III.    Pursuant to the scheduling conference, and in accordance with Rule 26(f)

proposed discovery plan submitted by the parties, as amended, the following dates were

established as the final dates for:

JOINING PARTIES:                              N/A

INITIAL MOTIONS TO DISMISS:                   N/A

AMENDING PLEADINGS:                           N/A

COMPLETING ALL DISCOVERY:                     2/17/2020

        (a)     DOCUMENT PRODUCTION:                  12/18/2019

        (b)     DEPOSITIONS:                          2/17/2020

        (c)     INTERROGATORIES AND
                REQUESTS FOR ADMISSIONS:              12/18/2019

        (d)     EXPERT DISCLOSURE (Rule 26):

                (1)     DISCLOSURE OF PLAINTIFF'S RULE 26
                        EXPERT INFORMATION:     12/18/2019



                                                 2
Case 2:18-cv-02596-JPM-tmp Document 62 Filed 03/29/19 Page 3 of 4                       PageID 190




               (2)     DISCLOSURE OF DEFENDANT'S RULE 26
                       EXPERT INFORMATION:   1/13/2020

       (e)     RULE 26(e) SUPPLEMENTATION DUE:                        12/18/2019

       (f)     WITNESSES AND EXHIBITS UNDER RULE 26(a)(3):

               (1)     PLAINTIFF’S FINAL LISTS OF WITNESSES AND
                       EXHIBITS UNDER RULE 26(a)(3) DUE: Based upon trial date

               (2)     DEFENDANT’S FINAL LISTS OF WITNESSES AND
                       EXHIBITS UNDER RULE 26(a)(3) DUE: Based upon trial date

       (g)     PARTIES HAVE 15 DAYS AFTER SERVICE OF FINAL LISTS OF
               WITNESSES AND EXHIBITS TO LIST OBJECTIONS UNDER RULE
26(a)(3).



The parties agree that after preliminary depositions are taken by key fact witnesses that

private mediation would be warranted. Mediation may take place by 7/19/19.

TRIAL:

1.     The jury trial in this matter, which is anticipated to last 7 days, is set to begin on June 22,
       2020 at 9:30 a.m. in a courtroom to be designated by the District Court courtroom sharing
       plan.

2.     A pretrial conference is set for June 12, 2020 at 9:30 a.m.

3.     The joint proposed pretrial order, proposed verdict form, proposed jury instructions,
       proposed voir dire questions, and motions in limine are due by no later than 4:30 p.m.
       on June 5, 2020.


       IV.     The parties do not consent to all matters being conducted by the Magistrate

Judge, including the conducting of a jury trial, if properly demanded, with any appeal of the

verdict to be directly to the Sixth Circuit Court of Appeals, pursuant to 28 U.S.C. § 636(c).

       V.      The parties do not consent to the supervision by the assigned magistrate judge of

attorney conducted voir dire and jury selection, subject to de novo review by the presiding


                                                 3
Case 2:18-cv-02596-JPM-tmp Document 62 Filed 03/29/19 Page 4 of 4                      PageID 191



district judge.

        Absent good cause shown, the scheduling dates set by this order will not be modified or

extended.

        The opposing party may file a response to any motion filed in this matter. Neither party

may file an additional reply, however, without leave of the Court.

        Under Rule 30 and Rule 31 of the Federal Rules of Civil Procedure, no deposition shall

exceed one (1) day of seven (7) hours in length, unless authorized by the Court. Each side is

limited to fifteen (15) depositions unless additional depositions are authorized by the Court after

a showing of good cause.

        Under Rule 33 of the Federal Rules of Civil Procedure, no more than twenty-five (25)

written interrogatories shall be served on a party unless authorized by the Court.



        SO ORDERED, this 29th day of March, 2019.
                                                        /s/ Jon P. McCalla
                                                      JON P. McCALLA
                                                      UNITED STATES DISTRICT JUDGE




                                                 4
